Citation Nr: 1537596	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-16 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to February 1971. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Philadelphia, Pennsylvania (RO), which in pertinent part denied the benefit sought on appeal.  In August 2013 and July 2014, the Board remanded the issue to the RO (via the Appeals Management Center (AMC) for additional development.  

The Board had also remanded the issue of entitlement to service connection for tinnitus, which the RO recently awarded service-connection in a December 2014 rating decision.  As the full benefit sought has been awarded, the issue is no longer on appeal. 

On his substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board during a hearing held via videoconference capabilities.  Prior to the date of the schedule hearing, the Veteran withdrew his request for such a hearing.  

During the pendency of this appeal, the Veteran's claims folder was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Bilateral hearing loss disability was not shown until decade or more after the Veteran's period of service, and the preponderance of the competent evidence is against a finding that the Veteran's current bilateral hearing loss disability is the result of a disease or injury incurred during his period of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Concerns 

In August 2013, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to obtain outstanding VA and private medical records as well as obtain a VA medical opinion that addressed the etiology of the Veteran's bilateral hearing loss disability. The Veteran's claim was then to be readjudicated. 

Pursuant to the Board's remand instructions, VA treatment records were obtained and associated with the Veteran's claims folder.  Additionally, a September 2013 VA medical opinion report was obtained and associated with the claims folder.  The Veteran's claims were readjudicated via the November 2013 supplemental statement of the case (SSOC). 

After a review of the September 2013 VA medical opinion report, the Board found that the medical statement was inadequate.  In July 2014, the Board instructed that the AOJ provide the Veteran with a new VA audiology examination in order to obtain a new medical opinion based on all the evidence of record, to include the Veteran's reported medical history, and a complete rationale for that opinion. A detailed rationale for all opinions was requested. The record now contains the report of a September 2014 VA audiology examination.  The Veteran's claims were readjudicated via the December 2014 SSOC. 

 Accordingly, the Board finds that there has been compliance with the 2013 and 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Here, VA sent a letter to the Veteran in July 2009 that addressed the notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and identified records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran was afforded VA examinations in November 2009 and in September 2014, in which the examiners recorded the Veteran's subjective medical history, identified the nature of the claimed disorder, and the audiometric findings from clinical examination.  A supplemental VA medical opinion report was obtained in September 2013.  In the 2013 and 2014 remands, the Board previously found that the medical opinions contained in the 2009 VA examination report and 2013 supplemental VA medical opinion report were inadequate for adjudication purposes.  The deficiencies in the previous medical opinions were addressed and resolved by the VA examiner in the September 2014 VA examination report.  The September 2014 VA examiner reviewed the medical evidence of record, including the Veteran's service treatment records and the findings from the previous examination, and provided a medical opinion supported by a comprehensive rationale statement.  The Board finds that the findings and medical opinion contained in the September 2014 VA examination report are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service. 3 8 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection for hearing loss. 

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent. 
 38 C.F.R. § 3.385.

With audiology examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss. 

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that his current bilateral hearing loss is related to exposure to extreme noises during his active military service.  

The Veteran states that he served in an artillery unit that operated SERGEANT missile systems and he experienced the noises from explosions and incoming rounds.  He further reports that exposure to loud noises from other artillery weapons.   He recalled one incident at Ft. Sill Oklahoma during an artillery display for the public where he was in close proximity of the artillery and two shots were fired off prior to hearing protection installation, and caused him to fall backwards.  After he landed, he noticed his left ear was bleeding.  He reported being treated by a doctor there who cleaned the ear and was told to return to have it checked, but he was unable to obtain follow-up treatment prior to leaving for Germany the next day.  See November 2009 and September 2014 VA audiology examination reports.  He also reports a post-service 35 year history of occupational noise exposure from working around machinery, including at Jersey Shore Steel Mills, but he always used of hearing protection.  See Id. 

As noted above, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  Shedden, 381 F.3d at 1167.

With respect to element (1), current disability, it is undisputed that the Veteran currently has a bilateral hearing loss disability for VA purposes.  Audiometric test results from the 2009 and 2014 VA examinations demonstrated that the Veteran had pure tone threshold values over 40 decibels at frequencies in both ears.  See 38 C.F.R. § 3.385.  Accordingly, current hearing loss disability is demonstrated by the record.  Element (1) is therefore satisfied.

Concerning in-service disease, the Veteran's service treatment records do not reflect that the Veteran had hearing loss disability for VA compensation purposes at any point during his period of service.  The November 1970 audiometric results just prior to his separation do not demonstrate findings of hearing loss disability as defined by VA, or indicate some level of hearing loss.  See 38 C.F.R. § 3.385; Hensley, supra.  

Rather, the audiometric results from November 1970 examination report show a slight improvement in his hearing acuity from his May 1968 enlistment examination.  On the Veteran's May 1968 enlistment, examination report shows the findings from two audiometric tests. The first audiometric test results revealed the Veteran's pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 10, 5, 10, 15, and 15 decibels in the right ear, and 10, 5, 5, 0, and 5 decibels in the left ear.  At the time of the Veteran's November 1970 separation examination, the audiometric test results revealed the Veteran's pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 10, 5, 0, 0, and 0 decibels in the right ear, and 10, 5, 0, 0, and 0 decibels in the left ear.  

None of the service audiometric results demonstrate findings of hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  Moreover, on his November 1970 examination prior to separation, the Veteran certified that he was in "good health" and there was no indication of hearing problems at that time.  

The Board adds that there is no medical evidence of record demonstrating that the Veteran developed bilateral sensorineural hearing loss as defined by VA under 38 C.F.R. § 3.385 within his first year following his separation from service.  Rather, a review of the private audiology results dated from 1983 to 2006 do not show evidence of left ear hearing loss disability until 1988 or evidence of right ear hearing loss until 1995.  As such, service-connection for hearing loss may not be presumed under the provisions of 38 C.F.R. § 3.309(a).

Concerning in-service injury, the Board concedes that the Veteran was exposed to loud noises during his period of service as a member of an artillery unit. The Veteran's service personnel records confirm that his military occupational specialty (MOS) was as crewman on the SERGEANT missile system as a part of an artillery unit.  Based on the Veteran's MOS, his exposure to extreme noise in service is highly probable.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing). Given the Veteran's MOS, the Board concludes that the Veteran was exposed to extreme noise in service.  Element (2) is therefore satisfied as well.

With respect to crucial element (3), nexus or relationship, the only adequate medical opinion of record addressing the etiology of the Veteran's current hearing loss disability is that of the September 2014 VA examiner, who after reviewing the Veteran's claim folder, opined that it is less likely as not that the Veteran's bilateral hearing loss is related to or caused by military noise exposure. 

In formulating this opinion, the 2014 VA examiner recognized the Veteran's service as a member of an artillery unit and his history of in-service noise exposure, including the incident of noise exposure which led to his ear bleeding, but the examiner placed more significance on the fact that the Veteran's separation examination showed audiometric findings within normal limits and there was no indication of a shift in pure tone thresholds when compared to his entrance examination.  Rather, on its face, the audiometric results from the time of the Veteran's induction when compared to his separation showed that his hearing acuity improved. 

The 2014 VA examiner also noted that the Veteran had a significant post-service history of occupational noise exposure during his 35 years of industrial employment, including employment at the steel mill, when he worked in close proximity to machinery.  The VA examiner further stated that the medical conclusion was supported by a review of the medical literature.  

There is no medical opinion of record contrary to that of the 2014 VA examiner. The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

The Board has considered the Veteran's lay assertions that his hearing loss disability is related to his inservice noise exposure.  Although the Veteran is competent to attest to facts surrounding his claim, such as symptomatology he observed during service and since service, as a lay person, he is not competent to offer opinions that require medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, VA regulations require that a hearing loss disability meets the requirements under 38 C.F.R. § 3.385.  Notably, these audiometric findings cannot be determined by the Veteran's own observations of decreased hearing acuity. Further, while the Veteran may sincerely believe that this is the case, he does not have medical training and his statements as to medical etiology are simply outweighed by the opinion of the VA examiner discussed above.

The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a), which includes organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran did not indicate any hearing loss problems at the time of his separation from service in November 1970.  The record also lacks any documentation of hearing problems until decades after his separation from service and after several years of employment at the steel mill.  Therefore, service connection based on continuity of symptomatology is not warranted.

Therefore, element (3), nexus, has not been satisfied, and the claims fail on this basis.   In the absence of any persuasive evidence that the Veteran's current hearing loss is etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


